Title: To James Madison from John Robertson, 1 March 1804 (Abstract)
From: Robertson, John
To: Madison, James


1 March 1804, Antwerp. Encloses a copy of his 11 Nov. 1803 dispatch as well as (1) “a report list of the american Vessels enterred & cleared at this port from the first of July last to the 31st Decr: 1803” [not found]; (2) “Original Interrogatories relative to the Suspected Embezzlement on board of The Ship Mary of Cohasset in December last & the Brig Cherokee of Boston in February”; (3) a “Copy of my Letters relative thereto / To the Director of the Customs / the Administration of the Marine / a Commissary of Police, the result of which has been the Detection and punishment of the man therein designated as inticing the Crews to disorder”; and (4) a “Copy of my Correspondence with the Commissary General of the Marine of this Department relative to the obligation exacted by this Government from every American Captain Coming direct from the United States to remain on board of their Vessels and Suffer no part of their Cargoes to be landed until the Visit by the board of health of this Place be effected on board their Vessels notwithstanding their having performed quarantine before enterring the river: This quarantine is generally limited to ten or twelve days.”
“You will no doubt, Sir, have been informed, ere this reaches you, of the Conspiracy against the Life of Bonaparte in which Moreau is inculpated: It is the wish of many and Especially of the army, by whom this famous General is adored, that he may be innocent; He is arrested.
“The Agitation which this news caused in the minds has Soon made place to Security and felicitations from the Principal authorities to the first Consul on the discovery of the Conspiracy.”
 

   
   RC and enclosures (DNA: RG 59, CD, Antwerp, vol. 1). RC 2 pp.; docketed by Wagner as received 1 June. For surviving enclosures, see nn.



   
   Robertson enclosed the 2 Dec. 1803 interrogatories (7 pp.) of several crew members of the Mary, Samuel Stoddard, master, stating that they knew nothing directly of the theft of a chest of tea from the ship but had heard “John the workman,” who had a bad character, tell Stoddard that crewman Joseph Chips had taken six pounds of tea ashore. Chips denied having done so.



   
   Robertson enclosed the 12 Feb. 1804 interrogatories (6 pp.) of several members of the crew of the Cherokee, William Pratt, master, regarding the theft of some coffee from the ship. Also enclosed are copies of the 13 Feb. 1804 deposition of first mate Job Pike (1 p.) and Robertson’s 13 Feb. 1804 judgment (1 p.) that sailor Thomas Randall was guilty “of Embezzlement of about Six pounds of Coffee” and that crew member John Bush was guilty “of having concealed the Same.” Randall and Bush were to be taken to prison by the local authorities and there confined for one week.



   
   The enclosures are a copy of Robertson to customs director Blutel, 3 Dec. 1803 (2 pp.; in French), reporting the theft from the Mary, describing his interrogation of the crew, whom he judged innocent, and imputing the guilt to one John, a mulatto workman, who had a bad reputation and had been often on board the ship; a copy of Robertson to commissary of marine Le Chanteur, 5 Dec. 1803 (2 pp.; in French), describing John as the probable perpetrator of the theft and noting that he had been borrowing money from crewmen before the theft and was later seen well dressed and spending freely; and a copy of Robertson to police commissioner Bonis, 15 Feb. 1804 (2 pp.; in French), enclosing the interrogatories, describing John, a Dutch seaman, as the likely perpetrator, adding that many American captains had reported him as mingling with their crews in order to corrupt them and borrow money, and noting that John was reported to have left the country.



   
   The enclosures are copies of commissary general of the marine Malouet to Robertson, 30 Nivôse an XII (21 Jan. 1804) (1 p.; in French), complaining that the American ship Diana had entered the harbor without giving the required notice of arrival and of the condition of the crew to the harbormaster, in violation of strict regulations regarding these matters, and adding that the captain, crew, and cargo were not to leave the ship; Robertson to Malouet, 30 Nivôse an XII (21 Jan. 1804) (2 pp.; in French), stating that the Diana had anchored at Antwerp the night of 26 Nivôse, that Capt. Philip Mingles had brought his papers to Robertson the following morning, that as all the papers were in order and as Robertson had sent the customary certificates to the proper officials, the public safety was not threatened, and that he would notify consignees J. Ridgway Mertens and Company of the restrictions placed on the captain, crew, and cargo; Robertson to Mingles, 21 Jan. 1804 (1 p.), informing him of the restrictions; Robertson to Mingles, 23 Jan. 1804 (1 p.), stating that he had met with Malouet, that the required visit of inspection would be made that day, and that Mingles had permission to come ashore and continue the clearance of the ship; Malouet to Robertson, 2 Pluviôse an XII (23 Jan. 1804) (1 p.; in French), stating that he had just learned that Capt. William Pratt of the Cherokee had left his ship at Fort Lillo and was traveling to Antwerp and asking that the captain be ordered to explain a step so completely contrary to the latest rules of the minister of marine; Robertson to Malouet, 23 Jan. 1804 (2 pp.; in French), explaining that Pratt had come that morning to Robertson’s office and had exhibited his papers, which included a quarantine certificate from Hellevoetsluis, that Robertson was awaiting the ship’s arrival at Antwerp to make the customary declarations, that Pratt, having fulfilled the quarantine and received permission at Fort Lillo to proceed to Antwerp, was unaware of any further requirements, that Robertson had issued an order (enclosure “A”) for Pratt and his crew to remain on board until the prescribed inspection visit, and that Robertson had written his colleague at Flushing [Vlissingen] to notify American captains bound for Antwerp that they were to remain on their ships until after this visit; enclosure “A,” 23 Jan. 1804 (2 pp.; in French), certifying that Pratt had exhibited his papers, including the certificate of quarantine, and that he and his crew would remain on board the Cherokee until the visit by the marine commissioner; and Malouet to Robertson, 2 Pluviôse an XII (23 Jan. 1804) (2 pp.; in French), stating that in view of Pratt’s conduct and of the existence of the certificate of quarantine from Hellevoetsluis, he had revoked the order for Pratt’s arrest and adding his approval of Robertson’s order to Pratt.


